               Case 2:18-cv-01543-JLR Document 169 Filed 05/13/19 Page 1 of 4




                                                            THE HONORABLE JAMES L. ROBART
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                              UNITED STATES DISTRICT COURT
14                             WESTERN DISTRICT OF WASHINGTON
15                                       AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                     2:18-cv-1543 JLR
19                         Plaintiff,
20                                                    DECLARATION OF MELANIE CABOT IN
     V.                                               SUPPORT OF OPPOSITION TO
21
22                                                    PLAINTIFF'S MOTION FOR A
23   MITSUBISHI AIRCRAFT                              PRELIMINARY INJUNCTION
24   CORPORATION, MITSUBISHI
25   AIRCRAFT CORPORATION AMERICA
26   INC., et al.,
27                                                     FILED UNDER SEAL
28
                           Defendants.
29
30
31            I, MELANIE CABOT, declare as follows:
32
33             1.   I am the Integrated Product Team Director of the Avionics Design Team of
34
35   Defendant Mitsubishi Aircraft Corporation ("MITAC"), which is based in Nagoya, Japan. I have
36
37   been working with MITAC since October 2016.
38
39            2.    My primary responsibilities for MITAC include oversight of the design and
40
41   certification of the avionics for the Mitsubishi Regional Jet ("MRJ"), including the air data
42
43   system.
44
45            Background
46
47            3.    In 2002 I earned a Masters of Engineering in electrical and electronic engineering
48
49   from Paul Sabatier University in Toulouse, France.
50
51
                                                                                      Perkins Coie LLP
     DECLARATION OF MELANIE CABOT - I                                            1201 Third Avenue, Suite 4900
                                                                                   Seattle, WA 98101-3099
                                                                                     Phone: 206.359.8000
     144165728.2                                                                      Fax: 206.359.9000
                                                                Case 2:18-cv-01543-JLR Document 169 Filed 05/13/19 Page 2 of 4
1234567890112345678901234567890123456789012345678901




                                                               4. From 2002 UntilMay2010 lworked forAirbus as an avionics engineer. From

                                                       May 2010 until september 20161Worked 血r Bombardierin supply chain, and then in program
                                                       managementrelating to avionicS 北rthe cha11enger aircra丑.
                                                               AirData s stem

                                                               5, The MRJ airdata system architecturewas already designed 、vhen ljoined
                                                       MITAC. since then,there haν巳 been some anciⅡary design changes in the MRJ's air data
                                                       System. For example,、ve have made changes to the pitot static heater in orderto comply 、Nith

                                                       Sa企ty requirements. The decisions to make these chatlges 、 ,ere based on the general kno、ん11edge
                                                       end experience ofmy team and otherteams within MITAC, such asteams、vorking on aircra丑
                                                       Sa企ty and aircranperlb血ance.

                                                               6. 1have notreviewed any Bolnbardierdocumentsrelated to certifying airdata
                                                       Systems. Thus,to my kn0圦11edge,1 have never seen any ofthe documents thatl understand
                                                       Bombardier is claiming,in the case it filed against M11AC, contain trade secrets related to

                                                       Ce血fying air data systems.
                                                               フ. 1have notre企renced anyBombardier documents orrelied upon anyBombardier
                                                       infbrmation in my work on the NIR、J air data $ystem、1 am confidentthat nobody on my team ha$

                                                       refヒrenced any Bombardier documents orrelied upon any Bombardier in血rmation in our、vork
                                                       On the NIR、J air data system.

                                                               8. Giventhe 五lndamentaldi任erences bet、¥een the architectureofthe airdata system

                                                       On the NIR、J and the air data system on Bolnbardier aircran, and the factthat air data systems are

                                                       Very alrcra丑一specific,1 am highly con丘dentthat Bombardier documents would not provide any
                                                       Value relating to the MRJ air data system.

                                                               9. 1havepersonalkno、¥1edge ofa11the 金Cts stated in 血is Declaration and,ifca11ed

                                                       to, could and 、¥ould testify competenuy thereto.




                                                                                                                                        PorRins coie l'LP
                                                       DECLARATIONOFMELAN正CABOT-2
                                                                                                                                   120I Third AV肌Ue, suite 4900
                                                                                                                                      Seattle, WA 98101-3099
                                                                                                                                       Phone:206359.8000
                                                                                                                                        F飢:206.359.9000
                                                       M4165728,2
                                                                                     Case 2:18-cv-01543-JLR Document 169 Filed 05/13/19 Page 3 of 4
                         1 2 3 4 5 6 7 8 9 0




                                                                                     I declare under penalty ofpe寸Urythatthe 血regoing istNe and correct.



                                                                                     Executedthis dayofApri12019at                a                , JaP飢.


                                                                                                                               /S/        ぐた         ル
                                                                                                                               MELAN正CABOT
1 ーーーーーーーーー
123 4 5 6 7
          2 2 2 2 2 2 2 2 2 2 3 3 3 3 3 3 3 3 3 3 4 4 4 4 4 4 4 4 4 4 5 5
            8901234567890123456789012345678901




                                                                                                                                                           PerkiDs coie I1'P
                                                                            DECLARATIONOFMELAN正CABOT-3
                                                                                                                                                    120I Third Avenue, sui妃 4900
                                                                                                                                                       Seattle,、VA 98101-3099
                                                                                                                                                        Phone:206359,8000
                                                                                                                                                         Fax:206.359.9000
                                                                            144165728,2
              Case 2:18-cv-01543-JLR Document 169 Filed 05/13/19 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE
 2          I certify under penalty of perjury that on May 13, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

 4   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 13th day of May, 2019.
                                                         s/Jerry A. Riedinger
 6                                                       Jerry A. Riedinger, WSBA No. 25828
                                                         Perkins Coie LLP
 7                                                       1201 Third Avenue, Suite 4900
                                                         Seattle, WA 98101-3099
 8                                                       Telephone: 206.359.8000
                                                         Facsimile: 206.359.9000
 9                                                       E-mail: JRiedinger@perkinscoie.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE
                                                                                Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                          1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
